Order, Family Court, Bronx County (Marjorie Fields, J.), entered April 20, 1988, which found that Delon S. was a child neglected by respondent-appellant mother, and which placed him in the custody of petitioner-respondent father, unanimously modified, on the law, to the extent of vacating the dispositional aspects thereof, and otherwise affirmed, without costs; and the
Order, Family Court, Bronx County (Marjorie Fields, J.), entered April 20, 1988, which modified a judgment of the Supreme Court, Bronx County, to the extent of awarding custody of Delon S. to petitioner-respondent father, unanimously reversed, on the law, and the matter remanded for a dispositional hearing, without costs.
Pursuant to a fact-finding hearing held on April 20, 1988, the Family Court Judge found that Stephanie S. had neglected her 10-year-old son, Delon S., through the infliction of excessive corporal punishment. The court then awarded custody of Delon to his father, Randy S., with a provision for visitation by the mother, and the directive that she undergo parenting skills training.
As conceded by petitioner-respondent Commissioner of Social Services, as well as by the Law Guardian for Delon, the Family Court erred in failing to hold a dispositional hearing after its finding of neglect. Such a hearing is mandated under section 1052 of the Family Court Act, and serves the impor*350tant function of providing the court with up-to-date examinations and investigations, which will enable the court to fashion its disposition order in accordance with current family conditions. (Matter of Marsha B. F., 110 AD2d 549.) Concur— Kupferman, J. P., Milonas, Kassal, Ellerin and Wallach, JJ.